Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 are indefinite because it is not clear what “the radial member concerned” references so the metes and bounds of these claims are indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20160200144 to Iwamura et al. (“Iwamura”).

Regarding claim 1, Iwamura discloses an airless tire comprising: a tread ring 8 having a tread (outer surface of 2), a hub 9 located radially inside the tread ring (see Fig. 2,3), and cross radial members 10 (cross to the extent that they cross the axial length of the tire from one side to the other) connecting the tread ring with the hub (as evident from Fig. 2-3), wherein the cross radial members include first radial members each extending from its first radially inner end to its first radially outer end (i.e. those members closet to the 12 o’clock position as viewed in Fig. 1), and second radial members each extending from its second radially inner end to its second radially outer end (i.e. those members immediately succeeding the first members in the clockwise direction), the first radially inner ends and the second radially outer ends are positioned on one side in the tire widthwise direction (i.e. as evident from Fig. 2), whereas the second radially inner ends and the first radially outer ends are positioned on the other side in the tire widthwise direction (as evident from Fig. 2)(note: the first and second members have both ends positioned on both sides as evident from Fig. 2), and a first length 10L measured along the first radial member from the first radially inner end to the first outer end is not more than 180 % of a distance L0 measured in the tire radial direction between the hub and the tread ring (see [0025]).

Regarding claim 2, Iwamura discloses the airless tire according to claim 1, wherein a second length measured along the second radial member from the second radially inner end to the second radially outer end is equal to the first length (as evident from Fig. 2).

Regarding claim 3, Iwamura discloses the airless tire according to claim 2, wherein the first length is not more than 110 % of a first distance between the first radially inner end and the first radially outer end (see [0025]).

Regarding claim 4, Iwamura discloses the airless tire according to claim 1, wherein the first length is not more than 110 % of a first distance between the first radially inner end and the first radially outer end (see [0025]).

Regarding claim 9, Iwamura discloses the airless tire according to claim 1, wherein each of the cross radial members is curved in a tire meridian section including the radial member concerned (as evident from Fig. 1-3).

Regarding claim 10, Iwamura discloses the airless tire according to claim 2, wherein each of the cross radial members is curved in a tire meridian section including the radial member concerned (as evident from Fig. 1-3).

Regarding claim 11, Iwamura discloses the airless tire according to claim 3, wherein each of the cross radial members is curved in a tire meridian section including the radial member concerned (as evident from Fig. 1-3).

Regarding claim 17, Iwamura discloses the airless tire according to claim 1, wherein each of the cross radial members has a width in the tire circumferential direction which is partially decreased to have a constricted part within the range from the hub to the tread ring (see Fig. 3).

Regarding claim 18, Iwamura discloses the airless tire according to claim 2, wherein each of the cross radial members has a width in the tire circumferential direction which is partially decreased to have a constricted part within the range from the hub to the tread ring (see Fig. 3).

Regarding claim 19, Iwamura discloses the airless tire according to claim 3, wherein each of the cross radial members has a width in the tire circumferential direction which is partially decreased to have a constricted part within the range from the hub to the tread ring (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014118116 to Miyamoto.
Regarding claims 1-4, Miyamoto discloses an airless tire comprising: a tread ring 2 having a tread (outer surface of 2), a hub 1 located radially inside the tread ring (see Fig. 1, 2, 4), and cross radial members 31, 32 connecting the tread ring with the hub (as evident from Fig. Fig. 1, 2, 4), wherein the cross radial members include first radial members 31 each extending from its first radially inner end to its first radially outer end (Fig. 1, 2, 4), and second radial members 32 each extending from its second radially inner end to its second radially outer end (Fig. 1, 2, 4), the first radially inner ends and the second radially outer ends are positioned on one side in the tire widthwise direction (Fig. 1, 2, 4), whereas the second radially inner ends and the first radially outer ends are positioned on the other side in the tire widthwise direction (Fig. 1, 2, 4). Miyamoto suggests that the radial members have a first length measured along the first radial member from the first radially inner end to the first outer end is longer than a distance RD measured in the tire radial direction between the hub and the tread ring but does not explicitly disclose the dimensional relationships between these two lengths.  However, Miyamoto 
not more than 180 %

Regarding claims 5-8, Miyamoto discloses the airless tire according to claims 1-4, wherein each of the cross radial members has a thickness in the tire axial direction and a width in the tire circumferential direction which is more than the thickness in the tire axial direction (see [0050] comparing w1 and t1).

Regarding claim 12, Miyamoto discloses the airless tire according to claim 5, wherein each of the cross radial members is curved in a tire meridian section including the radial member concerned ([0046]).

Regarding claims 13-16, Miyamoto discloses the airless tire according to claims 1, 2, 3, and 5, wherein each of the cross radial members has a width in the tire circumferential direction which is suggested to be constant in the range from the hub to the tread ring (see Fig. 2 with W2 appearing to be constant). Miyamoto explicitly discloses other plates in an alternate embodiment having constant width as such (see [0053], lines 552-555). In view of both of these reasons, exclusive and non-exclusive of each other, it would have been obvious to one of ordinary skill in the art to incorporate a constant width in the . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of JP 2015039986 to Miyamoto (“Miyamoto-2”).

Regarding claim 20, Miyamoto discloses the airless tire according to claim 5, but does not disclose that each of the cross radial members has a width in the tire circumferential direction which is partially decreased to have a constricted part within the range from the hub to the tread ring. Miyamoto-2 discloses the main body of the radial members constricted relative to the outer ends of the radial members (see Fig. 3 and [0047]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of optimizing weight and durability characteristics of the tire. 
Relevant Prior Art
Examiner also cites US 20110272254, US 20090173421, and US 3,018,809 setting forth the X-shaped crossing of spokes as viewed in a circumferential cross section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617